DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6 and 8) in the reply filed on 07/16/2021 is acknowledged. The requirement is deemed proper and is therefore made FINAL.

Claim Objections
Claim 2-4 are objected to because of the following informalities:  
Regarding claim 2, the limitation “wherein said applying the cladding of metal material by utilizing additive manufacturing technology comprises a first step of applying a coarse base cladding and a second step of applying a fine cladding, including a distribution of stiffening micro-ribs, above the base cladding” should read “wherein said applying the cladding of metal material by utilizing additive manufacturing technology comprises a first step of applying a coarse base cladding and a second step of applying a fine cladding[[,]]; wherein the second step of applying a fine cladding including a distribution of stiffening micro-ribs[[,]] above the base cladding”
Appropriate correction is required.
Regarding claims 3-4, the claims are objected due to their dependency on an objected claim as shown above.

Claim Interpretation
The term “additive manufacturing technology” in claim 1 will be interpreted in light of the specification; wherein the specification discloses “the term “additive manufacturing” is used to mean a method in which an energy source is used, such as a laser or plasma beam, to selectively melt layers of metal powders, or metal wires, of various sizes, so as to form layer above layer of a metal “cladding” above a component”. Therefore, Examiner interpreted the term “additive manufacturing technology” in claim 1 to be “a method in which an energy source is used, such as a laser or plasma beam, to selectively melt layers of metal powders, or metal wires, of various sizes, so as to form layer above layer of a metal “cladding” above a component”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roy (US 2013/0101423).

    PNG
    media_image1.png
    600
    520
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    620
    511
    media_image2.png
    Greyscale

Regarding claim 1, Roy teaches a method for making a structural joint between two components of metal material (see para.[0033] “The airfoil device can include a leading edge component made up of at least a leading edge base structure and a plurality of material deposits (e.g., metallic layers) formed thereon. The leading edge base structure can include two elongate sheets coupled together by a weld.”), said method comprising:
carrying out an electrical resistance welding spot between said two components (See figs.1-2, para.[0046] “the first elongate sheet 10 a and the second elongate sheet 10 b can be adjoined to form a leading edge base structure (step 106) … For instance, the step 106 of adjoining the first elongate sheet 10 a and the second elongate sheet 10 b can include welding (step 106 a)” and para.[0047] “welding can include laser welding, gas welding, tungsten inert gas welding, gas metal arc welding, energy beam welding, electron beam welding, forge welding, resistance welding, spot welding, seam welding, solid-state welding, ultrasonic welding, explosion welding, friction welding, cold welding”. In addition, fig.7A and para.[0055] “ In addition to the elongate sheets 10 a, 10 b, the leading edge base structure 16 includes a curved edge portion 20 situated on a leading-edge-side of the leading edge base structure 16 and formed by the two curved edges 12 of the elongate sheets 10 a, 10 b welded together. The leading edge base structure 16 includes a weld 18 (or other coupling region), e.g., along which the elongate sheets 10 a, 10 b are adjoined.” Therefore, Roy teaches carrying out an electrical resistance welding spot between first and second elongate sheet 10a and 10b.), and

    PNG
    media_image3.png
    686
    491
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    644
    297
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    737
    378
    media_image5.png
    Greyscale

applying a cladding of metal material above said electrical resistance welding spot, by utilizing additive manufacturing technology (See figs 4, 8 and para.[0055]-[0056] “FIG. 4 depicts five illustrative examples of additive manufacturing techniques for providing the material deposits (e.g., metallic layers) in the step 108. In particular, the step 108 can be performed using laser cladding (step 108 a), welding (e.g., ultrasonic welding, gas metal arc welding, etc.) (step 108 b), plasma transferred arc deposition (step 108 c), shaped metal deposition (step 108 d), electron beam free-form fabrication (step 108 e), direct metal laser sintering (step 108 f), or other additive manufacturing techniques, e.g., additive manufacturing techniques performed at high temperatures (e.g., metal laser sintering, etc.)… the step 108 of providing a plurality of material deposits (e.g., metallic layers) is performed using the step 108 a of laser cladding. For instance, FIG. 8 depicts an example embodiment in which a plurality of material deposits 22 (e.g., metallic layers) are applied to the leading edge base structure 16 using a dispenser 24 and a laser device 26 (e.g., a laser system in combination with a focusing optical system coupled to a vertical motion stage)”)” Hence, Roy teaches apply a cladding of metal material above the electrical resistance welding spot by utilizing additive manufacturing technology.)

Regarding claim 6, Roy teaches said joint is created between two metal sheet components, before subjecting a structure formed by said two sheet metal components (elongate sheets 10 a, 10 b) to a forming step in a mold (see para.[0036] “each of the elongate sheets is constructed of the same material(s), which can include one or more metal(s) and/or metal-based material”; and  para.[0046] “the first elongate sheet 10 a and the second elongate sheet 10 b can be adjoined to form a leading edge base structure (step 106)”.)

Regarding claim 8, Roy teaches a structure comprising at least two components, joined together by the method according to claim 1 (See the rejection of claim 1, Roy teaches structure comprising as least two components joined together by the method according to claim 1, such as leading edge base structure 16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Jones (US 6,060,686).
Regarding claim 5, Roy does not explicitly teach a local quenching step, obtained by feeding a cold fluid above the cladding, immediately after application of the cladding.
However, Jones teaches in the same field of endeavor of laser cladding (see fig.1-2 and col.2, lines 27-30 “Apparatus 10 is effective for underwater cladding of workpiece 12 to mitigate stress corrosion cracking of nuclear reactor components in both irradiated and non-irradiated regions of the reactor.”), comprising a local quenching step, obtained by feeding a cold fluid above the cladding, immediately after application of the cladding (See fig.1-2 and col.5, lines 31-39, “Since nozzle 20 is traversed or scanned during operation, the water quench cools the cladding material immediately as it is deposited and passes from the water exclusion region. Due to the rapid melting, followed by rapid quenching of the cladding material, creation of fine microstructure, non-equilibrium crystalline and amorphous phases are possible using the invention.”)

    PNG
    media_image6.png
    1481
    890
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    783
    502
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the method for making a structure of Roy with a quenching step comprising feeding a cold fluid above the cladding immediately after application of the cladding as taught by Jones, in order to create fine microstructure, non-equilibrium crystalline and amorphous phase in the structure (col.5, lines 31-39 of Jones)

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Reference Roy is the closest prior art. Roy teaches a method for making a structure, comprising applying an electrical resistance welding between two components, and applying a cladding of metal material above the resistance welding spot by additive manufacturing. 
However, Roy does not teach or suggest the limitation “said applying the cladding of metal material by utilizing additive manufacturing technology comprises a first step of applying a coarse base cladding and a second step of applying a fine cladding, including a distribution of stiffening micro-ribs, above the base cladding” in claim 2. In addition, one of ordinary skill in the art would not found obvious teaching or motivation among references to meet every limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761